1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY MCALLISTER,                                  Case No.: 3:19-cv-1490-MMA (KSC)
                                         Plaintiff,
12
     v.                                                   NOTICE OF ACTION AND ARREST
13   UNITED STATES OF AMERICA, et al.,                    OF VESSEL SHANGHAI HIGHWAY
14                        Defendants.

15   UNITED STATES OF AMERICA,
16                  Third-Party Plaintiff,
     v.
17
     SHANGHAI HIGHWAY, her engines,
18   apparel, electronics, tackle, boats,
19   appurtenances, etc., in rem, et al.
20                       Third-Party Defendants.
21
22
23
24         In obedience to a Warrant for Arrest directed to me in the captioned proceeding,
25   the Court seizes and takes into possession the following defendant vessel, SHANGHAI
26   HIGHWAY, its machinery, masts spares, rigging, boats, anchors, cables, chains, tackle,
27   tools, pumps and pumping equipment, apparel, furniture, fittings and equipment, spare
28   parts, and all other appurtenances, etc. in rem, for the causes set forth in the Verified

                                                      1
                                                                              3:19-cv-1490-MMA (KSC)
1    Third Party Complaint filed herein and now pending before the Court. Plaintiff does not
2    state a specific dollar amount of damages in his First Amended Complaint, but based on
3    the physical injuries alleged by plaintiff, this could be in excess of $5,000,000.00, plus
4    accrued interest, costs, disbursements, insurance, and other expenses associated with the
5    maintenance and custody of vessel SHANGHAI HIGHWAY.
6          The Court GIVES NOTICE that, pursuant to Rule C(6) of the Supplemental
7    Admiralty Rules of the Federal Rules of Civil Procedure, any person who asserts a right
8    to possession of vessel SHANGHAI HIGHWAY or any ownership interest in vessel
9    SHANGHAI HIGHWAY must file a verified statement of interest or right, which
10   describes said interest or right, with the Clerk of the Court, and serve a copy thereof upon
11   attorneys for Third-party Plaintiff United States within fourteen (14) days after the earlier
12   of the execution of process or the completed publication of this notice; and must file an
13   answer within twenty (21) days after filing the statement of interest or right, and serve a
14   copy thereof upon attorneys for Third-party Plaintiff United States; and any person who
15   claims a maritime lien or other interest must apply to intervene in accordance with Rule
16   24 of the Federal Rules of Civil Procedure within thirty (30) days after completed
17   publication of this notice; and that as to all persons or entities not so filing within the time
18   limits set forth above, default will be taken.
19         SERVICE UPON THIRD-PARTY PLAINTIFF’S ATTORNEYS SHALL BE
20   MADE UPON FRANK J. ANDERS, Trial Attorney, U.S. Department of Justice Torts,
21   Branch, Civil Division, Federal Building, P.O. Box 36028, 450 Golden Gate Avenue,
22   Room 7-5395 San Francisco, California 94102-3463, Tel: 415-436-6644.
23         IT IS SO ORDERED.
24
25   Dated: November 5, 2019
26                                                    _____________________________
27                                                    Hon. Michael M. Anello
28                                                    United States District Judge

                                                      2
                                                                               3:19-cv-1490-MMA (KSC)
